Opinion by
Mr. Justice Trunkey:
This case was tried in the court below and argued here, with *46Pepper v. Philadelphia, 114 Pa. 96, 5 Cent. Pep. 693, 6 Atl. 899. The only difference requiring note is that Brown’s son signed the writing with Frederick, for his father. It is not pretended that the signing of the name of William Brown was a forgery. As to extent of authority, and ratification of the signing by the son, nothing need be said in support of the rulings of the learned judge of the common pleas.
For the reasons stated in Pepper v. Philadelphia,—
Judgment affirmed.